DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komori et al. (US 10759359 hereinafter Komori) in view of Komori et al. (US 20190288445 hereinafter Komori2).

In regards to claim 1, Komori discloses;” A structure having an insertion portion configured such that an electric wire runs through the insertion portion to extend inside and outside the   structure (Abstract, Fig. 1), the structure comprising: a first body (Fig. 1 (52A), Col. 6, Lines 43-45)) having a box shape and an opening portion (Fig. 6 (shown (55)); and a second body (Fig. 1 (52B),Col. 6, lines 43-45) configured to be attached to the first body in an attaching direction so as to cover the opening portion (Fig. 1), wherein the first body includes a first wall portion forming a part of a wall portion perpendicular to the attaching direction (Fig. 6 (shown)), and a first insertion portion (Fig. 6 (55, 60)) provided in the first wall portion and forming a part of the insertion portion, wherein the second body (Fig. 1 (52B)) includes a second wall portion forming another part of the wall portion, and a second insertion portion provided in the second wall portion and forming another portion of the insertion portion (The top Fig. 1 (52B) and bottom Fig. 1 (52A) form the various insertion portals), and wherein, when the first body and the second body are attached to each other, the insertion portion is disposed in the wall portion of the   structure (Fig. 1 (shown)).”, but does not directly disclose; “that the structures were formed of resin ”
However, Komori2 discloses a structure similar to that of Komori where the structure is formed from a resin (paragraph 0025). It would have been obvious to one skilled in the art to use a plastic or resin to form a structure by molding. It is typical that structures requiring various features be formed by injection molding to minimize the cost of manufacture and also provide an insulating and protective environment. Therefore, using the resin material as disclosed by Komori2 with the structure disclosed by Komori, the claimed invention is disclosed.

In regards to claim 4, a modified Komori discloses;” A wire harness comprising: a structure (Abstract, Fig. 1); and an electric wire to be inserted into and run through the structure (Abstract) , wherein the structure includes an insertion portion (Fig. 1 (55)) through which the electric wire runs to extend inside and outside the structure, a first body having a box shape and an opening portion (Fig. 1 (52A); and a second body (Fig. 1 (52B)) configured to be attached to the first body in an attaching direction so as to cover the opening portion (Fig. 1 (shown)), wherein the first body includes a first wall portion forming a part of a wall portion perpendicular to the attaching direction, and a first insertion portion provided in the first wall portion and forming a part of the insertion portion, wherein the second body includes a second wall portion forming another portion of the wall portion, and a second insertion portion provided in the second wall portion and forming another portion of the insertion portion (The top Fig. 1 (52B) and bottom Fig. 1 (52A) form the various insertion portals), wherein, when the first body and the second body are attached to each other, the insertion portion is disposed in the wall portion of the structure, and wherein the electric wire runs through the insertion portion to extend inside and outside the structure.”, but does not directly disclose; “that the structures were formed of resin ”

However, Komori2 discloses a structure similar to that of Komori where the structure is formed from a resin (paragraph 0025). It would have been obvious to one skilled in the art to use a plastic or resin to form a structure by molding. It is typical that structures requiring various features be formed by injection molding to minimize the cost of manufacture and also provide an insulating and protective environment. Therefore, using the resin material as disclosed by Komori2 with the structure disclosed by Komori, the claimed invention is disclosed.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847  

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847